DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's arguments with respect to amended claims 1, 6, 8 and new claims 15-17 based on the Response filed on 10/24/2022 have been considered but are moot in view of the new ground(s) of rejection.  Therefore, this is Final action.

Claims 4-5 are cancelled.  Claims 1-3 and 6-17 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Araki et al. (US 20150177540).

    PNG
    media_image1.png
    189
    691
    media_image1.png
    Greyscale

Regard to claim  1, Araki et al. disclose a display device, comprising: 
a display panel 11 comprising a first substrate [a TFT substrate 12] and a second substrate [a CF substrate 14] arranged opposite to each other to form a cell, 
the display panel being provided with a bonding side, and the first substrate 12 extending beyond the second substrate 14 at the bonding side to form a bonding region on the first substrate; 
a first polarizer 15B arranged at a side of the first substrate 12 away from the second substrate 14; and 
a second polarizer 15A arranged at a side of the second substrate 14 away from the first substrate 12, 
wherein 
an edge of the second polarizer 15A extends beyond an edge of the second substrate 14 at the bonding side of the display panel, 
a gap is formed between a portion of the edge of the second polarizer 15A extending beyond the edge of the second substrate 14 and the bonding region on the first substrate 12, and 
a filler [a sealing resin layer 20] is arranged in the gap, 
wherein
the edge of the second polarizer 15A extends beyond an edge of the first substrate 12.  

However, Araki et al. fail to disclose the display device, wherein the edge of the second polarizer 15A extends beyond an edge of the first substrate 12 by 1mm to 3mm at the bonding side of the display panel.

It would have been an obvious matter of choice to provide “the edge of the second polarizer 15A extends beyond an edge of the first substrate 12 by 1mm to 3mm at the bonding side of the display panel”, since such a modification would have involved a mere change in the size of the component. A change of size is generally recognized  as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). It would be obvious as a matter of design choice to provide “the edge of the second polarizer 15A extends beyond an edge of the first substrate 12 by 1mm to 3mm at the bonding side of the display panel”, since applicant has not disclosed that “the edge of the second polarizer 15A extending beyond an edge of the first substrate 12 by 1mm to 3mm at the bonding side of the display panel” solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with “the edge of the second polarizer 15A extending beyond an edge of the first substrate 12 by 1mm to 3mm at the bonding side of the display panel”.
Regard to claim 2, Araki et al. disclose the display device, wherein the side of the second substrate [the colour film base plate 11] away from the first substrate [the array substrate 12] is a display side of the display panel.  

Regard to claim 3, Araki et al. disclose the display device, wherein the first substrate is an array substrate [the array substrate 12], and the second substrate is a color filter substrate [the colour film base plate 11].  

2.	Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Araki et al. (US 20150177540) as applied to claim 1 in view Jing (CN 108153069) as IDS provided and Tsai et al. (US 20050151900). 

Araki et al. disclose the display device, wherein the filler comprises a filling adhesive filled 20 between the second polarizer and the bonding region on the first substrate [a sealing resin layer 20 be colored; for example, coloring in black makes it possible to reduce light leakage from a side surface of the liquid crystal layer 13 or the like; specific examples may include may include carbon black, or a metal-containing dye, or the like [0030]], and a black sealant 20 coated at an outer side of the filling adhesive; the outer side of the filling adhesive is a side away from a display region of the display panel.

Araki et al. fail to disclose the features of claims 9 and 11.

    PNG
    media_image2.png
    188
    798
    media_image2.png
    Greyscale

Regard to claim 9, Jing discloses a display device, comprising: 
a display panel comprising a first substrate [TFT substrate 10] and a second substrate [CF substrate 20] arranged opposite to each other to form a cell, the display panel being provided with a bonding side, and the first substrate extending beyond the second substrate at the bonding side to form a bonding region on the first substrate; 
a first polarizer 50 arranged at a side of the first substrate away from the second substrate; and 
a second polarizer 60 arranged at a side of the second substrate away from the first substrate, 
wherein 
an edge of the second polarizer extends beyond an edge of the second substrate 20 at the bonding side of the display panel, 
a gap is formed between a portion of the edge of the second polarizer extending beyond the edge of the second substrate and the bonding region on the first substrate, and 
a filler [a first sealing adhesive 701 is formed and filled in the cavity and a second sealing adhesive 702] is arranged in the gap.  
wherein 
the filler 701/702 comprises a filling adhesive filled between the second polarizer and the bonding region on the first substrate, and a black sealant coated at an outer side of the filling adhesive; the outer side of the filling adhesive is a side away from a display region of the display panel; 

    PNG
    media_image3.png
    230
    796
    media_image3.png
    Greyscale

Tsai et al. disclose the display device, wherein the filler comprises 
a light-shielding layer 214 is arranged on the edge of the second polarizer 216 at the bonding side of the display panel, and in a direction perpendicular to the first substrate, 
the light-shielding layer 214 at least covers a gap between the black sealant [a sealant 208 obviously made of the black filling adhesive in Jing or Moon] and a black matrix 260 on the second substrate but does not cover the display region of the display panel [to able to display]; 
the black matrix 260 is arranged at a surface of the second substrate 204 facing the first substrate 202; and 
an orthogonal projection of the black sealant in the direction perpendicular to the first substrate partially overlaps an orthogonal projection of the light-shielding layer in the direction perpendicular to the first substrate, and the orthogonal projection of the light-shielding layer in the direction perpendicular to the first substrate partially overlaps an orthogonal projection of the black matrix on the second substrate in the direction perpendicular to the first substrate.  

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify a display device as Araki et al. disclosed, wherein the filler comprises a filling adhesive filled between the second polarizer and the bonding region on the first substrate, and a black sealant coated at an outer side of the filling adhesive; the outer side of the filling adhesive is a side away from a display region of the display panel for attaining a solid filling effect and suppress the generation of bubbles without the requirement of high preciseness, and thus promoting the yield of the products as Jing taught; wherein the filler comprises a light-shielding layer is arranged on the edge of the second polarizer at the bonding side of the display panel, and in a direction perpendicular to the first substrate, the light-shielding layer at least covers a gap between the black sealant and a black matrix on the second substrate but does not cover the display region of the display panel; the black matrix is arranged at a surface of the second substrate facing the first substrate; and an orthogonal projection of the black sealant in the direction perpendicular to the first substrate partially overlaps an orthogonal projection of the light-shielding layer in the direction perpendicular to the first substrate, and the orthogonal projection of the light-shielding layer in the direction perpendicular to the first substrate partially overlaps an orthogonal projection of the black matrix on the second substrate in the direction perpendicular to the first substrate (claims 9 and 11) for capable of reducing light leakage at edges of bezel of a liquid crystal display module [0003] as Tsai et al. taught.

3.	Claims 10 and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Araki et al. (US 20150177540) as applied to claim 1 in view Jing (CN 108153069) as IDS provided  and Tsai et al. (US 20050151900) as applied to claims 9 and 11 in 
Moon et al. (US 20190204661).

Araki et al. fail to disclose the features of claims 10 and 12-16.

    PNG
    media_image4.png
    167
    517
    media_image4.png
    Greyscale

Regard to claim 10, Moon et al. disclose the display device, wherein
the filling adhesive is at least partially filled between the second substrate 112 and the first substrate 111, 
an inner side of the black sealant is a side adjacent to the display region of the display panel and adhered to the filling adhesive [with separated with intermediate buffer layer 143, the first side surface 111a and the second side surface 112a as show in Fig. 5], 
an outer side of the black sealant 140 is a side away from the display region of the display panel, and 
the outer side of the black sealant extends beyond the edge of the second polarizer 120 at the bonding side and is obviously flush (clean) with a surface of the second polarizer 120 away from the second substrate 112.  

Regard to claim 12, Moon et al. disclose the display device, wherein the filling spacer comprises glass spacers and/or plastic spacers laminated one on another [intermediate buffer layer 143 may include a strength enhancing layer including (or formed of) metal, acrylic, or glass and an adhesive layer to attach the strength enhancing layer to the first and second side surfaces 111a and 112a[0088]].  

Regard to claim 13, Moon et al. disclose the display device, wherein
an inner side 143 of the filling spacer is a side adjacent to the display region of the display panel and flush with the edge of the second substrate 112, 
an inner side of the black sealant 140 is a side adjacent to the display region of the display panel, 
an outer side of the black sealant 140 is a side away from the display region of the display panel, and 
the outer side of the black sealant 140 extends beyond the edge of the second polarizer 120 at the bonding side and is obviously flush (clean) with a surface of the second polarizer 120 away from the second substrate 112.  

Regard to claim 14, Moon et al. disclose the display device, wherein the display panel further comprises 
a side other than the bonding side, the edge of the first substrate 111 is flush with the edge of the second substrate 112 at the side other than the bonding side, and 
a black sealant 140 is coated on the edge of the first substrate and the edge of the second substrate, 
wherein 
an inner side of the black sealant 140 is a side adjacent to a display region of the display panel, 
an outer side of the black sealant 140 is a side away from the display region of the display panel, and 
the outer side of the black sealant 140 extends beyond the edge of the second polarizer 120 at the side other than the bonding side and is flush with a surface of the second polarizer 120 away from the second substrate 112.  

Regard to claim 15, Moon et al. disclose the display device, wherein the filler comprises 
a black filling adhesive 140 [a side cover layer 140 includes a colored material (e.g., a black, gray, blue, or dark blue material) or a light-blocking material [0078]] filled between the second polarizer 120 and the bonding region on the first substrate, 
a black matrix is arranged at a surface of the second substrate facing the first substrate [the second substrate 112 may be a substrate on which a color filter layer with primary colors of red, green, and blue colors for displaying colors is disposed; a black matrix is obviously arranged at a surface of the second substrate and surrounding the color filter layer], and 
the black filling adhesive 140 and the black matrix together form a light- shielding structure.  It would be obvious as a matter of design choice to form the black filling adhesive and the black matrix together with a light- shielding structure, since applicant has not disclosed that “the black filling adhesive 140 and the black matrix together forming a light- shielding structure” solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with “the black filling adhesive 140 and the black matrix together forming a light- shielding structure”.

Regard to claim 16, Moon et al. disclose the display device, wherein 
an inner side of the black filling adhesive 140 is a side adjacent to a display region of the display panel, and 
an outer side of the black filling adhesive 140 is a side away from the display region of the display panel, 
wherein 
the inner side of the black filling adhesive 140 is flush with the edge of the second substrate at the bonding side, and 
the outer side of the black filling adhesive 140 extends beyond the edge of the second polarizer 120 and is flush with a surface of the second polarizer 120 away from the second substrate 112.  

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify a display device as Araki et al. disclosed with the features of claims 10 and 12-16 for increasing the strength of the edge portion of the display device to provide relatively narrow bezel or borderless flat panel display device suffering from low edge strength [0006] as Moon et al. taught.
4.	Claims 1-3 and 6-17 are rejected under 35 U.S.C. 103 as being unpatentable over Araki et al. (US 20150177540) in view of Kim et al. (US 20190196256).

    PNG
    media_image1.png
    189
    691
    media_image1.png
    Greyscale

Regard to claims 1 and 6, Arika et al. disclose a display device, comprising: 
a display panel 11 comprising a first substrate [a TFT substrate 12] and a second substrate [a CF substrate 14] arranged opposite to each other to form a cell, the display panel 11 being provided with a bonding side, and the first substrate 12 extending beyond the second substrate 14 at the bonding side to form a bonding region on the first substrate 12; 
a first polarizer 15B arranged at a side of the first substrate 12 away from the second substrate 14; and 
a second polarizer 15A arranged at a side of the second substrate 14 away from the first substrate 12, 
wherein 
an edge of the second polarizer 15A extends beyond an edge of the second substrate 14 at the bonding side of the display panel, 
a gap is formed between a portion of the edge of the second polarizer 15A extending beyond the edge of the second substrate 14 and the bonding region on the first substrate 12, and 
a filler 20 is arranged in the gap,  
wherein 
the filler comprises a black filling adhesive 20 filled between the second polarizer 14 and the bonding region on the first substrate 12 [a sealing resin layer 20 be colored; for example, coloring in black makes it possible to reduce light leakage from a side surface of the liquid crystal layer 13 or the like; specific examples may include may include carbon black, or a metal-containing dye, or the like [0030]], 
a black matrix is arranged at a surface of the second substrate facing the first substrate [The CF substrate 14 may include, on a glass substrate, a color filter (not illustrated) together with an opposite electrode (not illustrated). The color filter may include, for example, filters of red (R), green (G), and blue (B) in stripe shapes. A black matrix is obviously arranged at a surface of the second substrate and surrounding the color filter layer], and 
the black filling adhesive and the black matrix together form a light-shielding structure. It would be obvious as a matter of design choice to form the black filling adhesive and the black matrix together with a light- shielding structure, since applicant has not disclosed that “the black filling adhesive 140 and the black matrix together forming a light- shielding structure” solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with “the black filling adhesive 140 and the black matrix together forming a light- shielding structure”.

Araki et al. fail to disclose Araki et al. disclose the display device, wherein (1) the edge of the second polarizer extends beyond an edge of the first substrate by 1mm to 3mm at the bonding side of the display panel; (2) a light-shielding layer is further arranged on the edge of the second polarizer at the bonding side of the display panel, and the light-shielding layer is of a multi-layer structure, and arranged on an intermediate layer of the second polarizer.  

It would have been an obvious matter of choice to provide “the edge of the second polarizer 15A extends beyond an edge of the first substrate 12 by 1mm to 3mm at the bonding side of the display panel”, since such a modification would have involved a mere change in the size of the component. A change of size is generally recognized  as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). It would be obvious as a matter of design choice to provide “the edge of the second polarizer 15A extends beyond an edge of the first substrate 12 by 1mm to 3mm at the bonding side of the display panel”, since applicant has not disclosed that “the edge of the second polarizer 15A extending beyond an edge of the first substrate 12 by 1mm to 3mm at the bonding side of the display panel” solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with “the edge of the second polarizer 15A extending beyond an edge of the first substrate 12 by 1mm to 3mm at the bonding side of the display panel”.

    PNG
    media_image5.png
    418
    599
    media_image5.png
    Greyscale

Kim et al. teach the display device, wherein (2) a light-shielding layer 150 is further arranged on the edge of the second polarizer 140 at the bonding side S2 of the display panel, and the light-shielding layer 150 is of a multi-layer structure [0025], and arranged on an intermediate layer of the second polarizer.  

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify a display device as Araki et al. disclosed, wherein (1) the edge of the second polarizer extends obviously beyond an edge of the first substrate by 1mm to 3mm at the bonding side of the display panel; (2) a light-shielding layer is further arranged on the edge of the second polarizer at the bonding side of the display panel, and the light-shielding layer is of a multi-layer structure, and arranged on an intermediate layer of the second polarizer for providing the display device with well appearance, and providing a large viewable area for a user to some extent [0003] as Kim et al. taught.

Regard to claim 2, Araki et al. disclose the display device, wherein the side of the second substrate 110 [ with a color filter layer 111] away from the first substrate [the array substrate 12] is a display side of the display panel.  Kim et al. disclose the display device, wherein the side of the second substrate 110 [a color filter layer 111] away from the first substrate [the second substrate 120 may be a TFT substrate. On a lower surface of the second substrate 120, a pixel region 121 having a plurality of TFTs] is a display side S1 of the display panel.  

Regard to claim 3, Araki et al. disclose the display device, wherein the first substrate is an array substrate [the array substrate 12], and the second substrate is a color filter substrate [the colour film base plate 11].  Kim et al. teach the display device, wherein the first substrate is an array substrate [the second substrate 120 may be a TFT substrate. On a lower surface of the second substrate 120, a pixel region 121 having a plurality of TFTs], and the second substrate is a color filter substrate 110 [ with a color filter layer 111].

Regard to claim 7, Arika et al. disclose the display device, wherein an inner side of the black filling adhesive 20 is a side adjacent to a display region of the display panel, and an outer side of the black filling adhesive 20 is a side away from the display region of the display panel. However, Arika et al fail to disclose the display device, wherein the inner side of the black filling adhesive is flush with the edge of the second substrate at the bonding side; the outer side of the black filling adhesive extends beyond the edge of the second polarizer and is flush with a surface of the second polarizer away from the second substrate. Kim et al. teach the display device, wherein a securing member 170 and a frame 180 serve to secure the first polarizing plate 140; the securing member and the frame 180 may be obviously made of black adhesive as Arika disclosed; therefore, the combination of Arika and Kim et al. obviously teach the display device, wherein the inner side of the black filling adhesive is flush with the edge of the second substrate at the bonding side; the outer side of the black filling adhesive extends beyond the edge of the second polarizer and is flush with a surface of the second polarizer away from the second substrate.

Regard to claim 8, Kim et al. disclose the display device, wherein in a direction perpendicular to the first substrate 120, the light- shielding layer 150 at least covers a gap between the black filling adhesive [the securing member 170 may be obviously made of black adhesive as Arika disclosed] and the black matrix 190 but does not cover a display region S2 of the display panel.  
Regard to claim 9, Kim et al. disclose the display device, wherein 
the filler comprises a filling adhesive filled between the second polarizer and the bonding region S2 on the first substrate 120, and a black sealant [the securing member 170 and the frame 180 may be obviously made of black adhesive as Arika disclosed] coated at an outer side of the filling adhesive 131; the outer side of the filling adhesive 131 is a side away from a display region of the display panel; 
a light-shielding layer 150 is arranged on the edge of the second polarizer 140 at the bonding side S2 of the display panel, and in a direction perpendicular to the first substrate 120, the light-shielding layer 150 at least covers a gap between the black sealant [the securing member 170 may be obviously made of black adhesive as Arika disclosed] and a black matrix 190 on the second substrate 110 but does not cover the display region S1 of the display panel; the black matrix 190 is arranged at a surface of the second substrate 110 facing the first substrate 120; and an orthogonal projection of the black sealant [the securing member 170 may be obviously made of black adhesive as Arika disclosed] in the direction perpendicular to the first substrate 120 partially overlaps an orthogonal projection of the light-shielding layer 150 in the direction perpendicular to the first substrate 120, and the orthogonal projection of the light-shielding layer 150 in the direction perpendicular to the first substrate partially overlaps an orthogonal projection of the black matrix 190 on the second substrate in the direction perpendicular to the first substrate.  

Regard to claim 10, Kim et al. disclose the display device, wherein the filling adhesive 131 is at least partially filled between the second substrate 110 and the first substrate 120, an inner side of the black sealant [the securing member 170 may be obviously made of black adhesive as Arika disclosed] is a side adjacent to the display region S1 of the display panel and adhered to the filling adhesive 131, an outer side of the black sealant [the securing member 170 may be obviously made of black adhesive as Arika disclosed] is a side away from the display region S1 of the display panel, and the outer side of the black sealant [the securing member 170 and the frame 180 may be obviously made of black adhesive as Arika disclosed] extends beyond the edge of the second polarizer 140 at the bonding side S2 and is flush with a surface of the second polarizer 140 away from the second substrate 110.  

Regard to claim 11, Kim et al. disclose the display device, wherein the filler comprises 
a filling spacer 131/170 filled between the second polarizer 140 and the bonding region S2 on the first substrate 120, and a black sealant coated at an outer side of the filling spacer [the securing member 170 and the frame 180 may be obviously made of black adhesive as Arika disclosed]; the outer side of the filling spacer is a side away from a display region S1 of the display panel; 
a light-shielding layer 150 is arranged on the edge of the second polarizer 140 at the bonding side S2 of the display panel, and in a direction perpendicular to the first substrate 120, the light-shielding layer 150 at least covers a gap between the black sealant [the securing member 170 and the frame 180 may be obviously made of black adhesive as Arika disclosed] and a black matrix 190 on the second substrate 110 but does not cover the display region S1 of the display panel; 
the black matrix 190 is arranged at a surface of the second substrate 110 facing the first substrate 120; and 
an orthogonal projection of the black sealant [the securing member 170 and the frame 180 may be obviously made of black adhesive as Arika disclosed] in the direction perpendicular to the first substrate 120 partially overlaps an orthogonal projection of the light-shielding layer 150 in the direction perpendicular to the first substrate, and the orthogonal projection of the light-shielding layer 150 in the direction perpendicular to the first substrate 120 partially overlaps an orthogonal projection of the black matrix 190 on the second substrate 110 in the direction perpendicular to the first substrate.  

Regard to claim 12, Kim et al. disclose the display device, wherein the filling spacer comprises glass spacers and/or plastic spacers laminated one on another [the liquid crystal layer may optionally further include a spacer to achieve a space allowing the liquid crystal layer to have a set (e.g., predetermined) thickness. It would have been obvious to one of ordinary skill in the art at the time the invention was made to spacer formed by glass or plastic, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of design choice that a mere reversal of the working parts of the essential working parts of a device involves only routine skill in the art.  In re Leshin, 125 USPQ 146].  

Regard to claim 13, Kim et al. disclose the display device, wherein an inner side of the filling spacer 131/170 is a side adjacent to the display region S1 of the display panel and flush with the edge of the second substrate 110, an inner side of the black sealant [the securing member 170 and the frame 180 may be obviously made of black adhesive as Arika disclosed] is a side adjacent to the display region S1 of the display panel, an outer side of the black sealant [the securing member 170 and the frame 180 may be obviously made of black adhesive as Arika disclosed] is a side away from the display region S1 of the display panel, and the outer side of the black sealant [the securing member 170 and the frame 180 may be obviously made of black adhesive as Arika disclosed] extends beyond the edge of the second polarizer 170/180 at the bonding side and is flush with a surface of the second polarizer 140 away from the second substrate.  

Regard to claim 14, Kim et al. disclose the display device, wherein the display panel further comprises a side other than the bonding side S2, the edge of the first substrate 120 is flush with the edge of the second substrate 110 at the side other than the bonding side, and a black sealant [the securing member 170 and the frame 180 may be obviously made of black adhesive as Arika disclosed] is coated on the edge of the first substrate 120 and the edge of the second substrate, wherein an inner side of the black sealant is a side adjacent to a display region S1 of the display panel, an outer side of the black sealant is a side away from the display region S1 of the display panel, and the outer side of the black sealant [the securing member 170 and the frame 180 may be obviously made of black adhesive as Arika disclosed] extends beyond the edge of the second polarizer 140 at the side other than the bonding side S2 and is flush with a surface of the second polarizer 140 away from the second substrate 120.  

Regard to claim 15, Kim et al. disclose the display device, wherein the filler comprises a black filling adhesive filled between the second polarizer [the securing member 170 and the frame 180 may be obviously made of black adhesive as Arika disclosed] and the bonding region S2 on the first substrate 120, a black matrix 190 is arranged at a surface of the second substrate 110 facing the first substrate 120, and the black filling adhesive [the securing member 170 and the frame 180 may be obviously made of black adhesive as Arika disclosed] and the black matrix 190 together form a light- shielding structure.  

Regard to claim 16, Kim et al. disclose the display device, wherein an inner side of the black filling adhesive [the securing member 170 and the frame 180 may be obviously made of black adhesive as Arika disclosed] is a side adjacent to a display region S1 of the display panel, and an outer side of the black filling adhesive [the securing member 170 and the frame 180 may be obviously made of black adhesive as Arika disclosed] is a side away from the display region S1 of the display panel, wherein the inner side of the black filling adhesive [the securing member 170 and the frame 180 may be obviously made of black adhesive as Arika disclosed] is flush with the edge of the second substrate 110 at the bonding side S2, and the outer side of the black filling adhesive [the securing member 170 and the frame 180 may be obviously made of black adhesive as Arika disclosed] extends beyond the edge of the second polarizer 140 and is flush with a surface of the second polarizer 140 away from the second substrate 110.
  
Regard to claim 17, Kim et al. disclose the display device, wherein a light-shielding layer 150 is further arranged on the edge of the second polarizer 140 at the bonding side S2 of the display panel, and in a direction perpendicular to the first substrate 120, the light-shielding layer 150 at least covers a gap between the black filling adhesive [the securing member 170 and the frame 180 may be obviously made of black adhesive as Arika disclosed] and the black matrix 190 but does not cover a display region S1 of the display panel.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOAN C NGUYEN whose telephone number is (571)272-2296. The examiner can normally be reached 8:00AM - 7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward J Glick can be reached on (571)272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HOAN C NGUYEN/Primary Examiner, Art Unit 2871